Name: Commission Implementing Regulation (EU) NoÃ 915/2013 of 23Ã September 2013 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs
 Date Published: nan

 24.9.2013 EN Official Journal of the European Union L 252/23 COMMISSION IMPLEMENTING REGULATION (EU) No 915/2013 of 23 September 2013 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. (3) On 23 September 2013, the Council decided to remove one entry from the list of persons and entities to whom the restrictions should apply. Annex III to Regulation (EC) No 314/2004 should be amended to ensure consistency with that decision of the Council. (4) Regulation (EC) No 314/2004 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p. 1. (2) OJ L 42, 16.2.2011, p. 6 23. ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: The following entry is deleted from the heading II. Entities: (11) Zimbabwe Mining Development Corporation 90 Mutare Road, PO Box 2628, Harare, Zimbabwe. Associated with the ZANU-PF faction of Government. ZMDC falls under the responsibility of ZANU-PF Minister of Mines and Mining Development. 